UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-6694 MEXCO ENERGY CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0627918 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 214 W. Texas Avenue, Suite 1101 Midland, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(432) 682-1119 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.50 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] Indicate by check-mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve (12) months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past ninety (90) days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [ ]Accelerated Filer [ ]Non-Accelerated Filer [ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The aggregate market value of the voting stock held by non-affiliates of the Registrant as of September 30, 2012 (the last business day of the Registrant’s most recently completed second quarter) was $6,062,046based on Mexco Energy Corporation’s closing common stock price of$6.65per share on that date as reported by the NYSE MKT. There were 2,036,866 shares of the registrant’s common stock outstanding as of July 1, 2013. Explanatory Note Mexco Energy Corporation (the "Company") is filing this Amendment No. 1 (this "Form 10-K/A") to its Annual Report on Form 10-K for the year ended March 31, 2013, filed with the Securities and Exchange Commission on July 1, 2013 (the "Form 10-K") for the sole purpose of furnishing the Interactive Data File that was inadvertently omitted from Exhibit 101 when the Form 10-K was filed. No other changes to the Form 10-K have been made in this Form 10-K/A. This Form 10-K/A speaks as of the original date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-K. This Form 10-K/A consists solely of the preceding cover page, this Explanatory Note, Part IIOther Information, the signature page, and the exhibits identified in Part II. PARTII. OTHER INFORMATION Item 6. Exhibits. Exhibit No. Description of Document Certification by the Chief Executive Officer Pursuant to Rule13a-14(a).* Certification by the Chief Financial Officer Pursuant to Rule13a-14(a).* Certification by the Chief Executive Officer Pursuant to 18 U.S.C. Section1350.* Certification by the Chief Financial Officer Pursuant to 18 U.S.C. Section1350.* 101.INS XBRL Instance Document.** 101.SCH XBRL Taxonomy Extension Schema Document.** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document.** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document.** 101.LAB XBRL Taxonomy Extension Label Linkbase Document.** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.** * Previously filed as exhibits to the Company's Annual Report on Form 10-K for the period ended March 31, 2013, filed on July 1, 2013. ** Furnished herewith. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEXCO ENERGY CORPORATION By: /s/ Nicholas C. Taylor By: /s/ Tamala L. McComic Chairman of the Board and Chief Executive Officer President and Chief Financial Officer Dated:July 2, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below as of July 2, 2013, by the following persons on behalf of the Registrant and in the capacity indicated. /s/Nicholas C. Taylor Nicholas C. Taylor Chief Executive Officer, Chairman of the Board of Directors /s/Tamala L. McComic Tamala L. McComic Chief Financial Officer, President, Treasurer and Assistant Secretary /s/Kenneth L. Clayton Kenneth L. Clayton Director /s/Thomas R. Craddick Thomas R. Craddick Director /s/Paul G. Hines Paul G. Hines Director /s/Jack D. Ladd Jack D. Ladd Director
